 

Exhibit 10.4

 



EXHIBIT C

 

LOCK-UP/LEAK-OUT AGREEMENT

 

This LOCK-UP/LEAK-OUT AGREEMENT (this “Agreement”) is made and entered into as
of November 6, 2013, by and between Eos Petro, Inc., a Nevada corporation (the
“Company”) on one hand, and LowCal Industries, LLC, a Wyoming limited liability
company (“LowCal,” or “Shareholder”). For all purposes of this Agreement,
“Shareholder” includes any affiliate or controlling person of Shareholder, and
any other agent, representative or other person with whom Shareholder is acting
in concert.

 

RECITALS

 

A. On November 6, 2013, the Company and Shareholder entered into a Second
Amendment to the LowCal Agreements (the “Second Amendment”).

 

B. Subject to the terms and conditions of the Second Amendment, LowCal or its
affiliates have or may in the future receive shares of common stock of the
Company (“Financing Shares”).

 

C. The Company conditioned its execution of the Second Amendment upon the full
execution of this Agreement.

 

D. The Shareholder has agreed to enter into this Agreement, which shall restrict
the public sale, assignment, transfer, conveyance, hypothecation or alienation
of all shares of the Company’s common stock, including the Financing Shares,
whether now beneficially owned or hereafter acquired (by any means whatsoever)
by the Shareholder (the foregoing shares, collectively, the “Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Except as otherwise expressly provided herein, commencing on the execution
and delivery of this Agreement and ending on October 17, 2014 (the “Lock-Up
Period”), each Shareholder may only publicly sell its Shares subject to the
following conditions:

 

1.1 If at any time after the six (6) months following the date of this
Agreement, the average daily trading volume of the Company’s common stock is
equal to or greater than 100,000 shares during any twenty (20) consecutive
trading days (excluding any trading days during the initial six (6) months
following the date of this Agreement), then, subject to any restrictions under
applicable law, the Shareholder shall be entitled to resell into the public
market not more than 10,000 Shares per day.

 

1.2 All Shares subject to this Agreement will bear an applicable legend
referencing this Agreement and will be subject to irrevocable instructions
delivered to the transfer agent concurrently herewith in form and substance
satisfactory to the Shareholder to ensure prompt compliance with the terms of
this Agreement, including providing for releases of the Shares or removal of
legends as set forth in such instructions. Such instructions will include a
direction requiring the transfer agent to deliver to each party to this
Agreement upon request a report setting forth the shareholdings of each party
hereto and any transfers of such shares that may have occurred.

 



 

 

 

1.3 Each Shareholder agrees that it will not, directly or indirectly, engage in
any short selling, hypothecation of Shares or by any other manner or method sell
or lend Shares that would be averse to the publicly traded shares of Company
during the Lock-Up Period.

 

1.4 Any transferee of any of the Shares covered by this Agreement, other than
purchasers in transactions in accordance with Section 1.1 or purchasers in
transactions permitted under a waiver by the Company pursuant to Section 2,
shall be subject to all of the terms and conditions of this Agreement,
including, without limitation, all restrictions on the resale of such Shares,
and for all such purposes, any such transferee shall be a “Shareholder” as
defined herein.

 

1.5 Any purported transfer of Shares in violation of this Agreement shall be
void and of no force or effect, and no such transfer shall be made or recorded
on the books of the Company.

 

2. Notwithstanding anything to the contrary set forth herein, the Company may,
in its sole discretion and in good faith, at any time and from time to time,
waive any of the conditions or restrictions contained herein.

 

3. In the event of: (a) a completed tender offer to purchase all or
substantially all of the Company’s issued and outstanding securities; or (b) a
merger, consolidation or other reorganization of the Company with or into an
unaffiliated entity, then this Agreement shall terminate as of the closing of
such transaction and the Shares restricted pursuant hereby shall be released
from such restrictions.

 

4. Except as otherwise provided in this Agreement or any other agreements
between the parties hereto, the Shareholder shall be entitled to its respective
beneficial rights of ownership of the Shares, including the right to vote the
Shares for any and all purposes.

 

5. All notices and other communications hereunder shall be in writing and shall
be acceptable if (a) delivered personally or by telecopy, or (b) if sent by
registered or certified mail (return receipt requested) and postage prepaid, or
(c) if sent by reputable overnight courier, so long as the parties to this
Agreement receive such notices at the addresses set forth in the Loan Agreement
or at such other address for a party as shall be specified by like notice. All
notices shall be deemed to be given on the same day if delivered by hand or
telecopy or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.

 

6. The resale restrictions on the Shares set forth in this Agreement shall be in
addition to all other restrictions on transfer imposed by applicable United
States and state securities laws, rules and regulations.

 

7. If the Company or Shareholder fails to fully adhere to the terms and
conditions of this Agreement, such party shall be liable to the other party
hereto for any damages suffered by any party hereto by reason of any such breach
of the terms and conditions hereof. Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by that Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, the non-defaulting party may seek a preliminary
and permanent injunction, without bond or surety, and an order of a court
requiring such defaulting Shareholder to cease and desist from violating the
terms and conditions of this Agreement and specifically requiring such
Shareholder to perform his/her/its obligations hereunder is fair and reasonable
by reason of the inability of the parties to this Agreement to presently
determine the type, extent or amount of damages that the Company or its other
shareholders may suffer as a result of any breach or continuation thereof.

 



2

 

 

8. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of California. In the event of default hereunder, the
non-defaulting party shall be entitled to recover reasonable attorney’s fees
incurred in the enforcement of this Agreement.

 

11. Shareholder represents that before executing this Agreement he or she had
the opportunity to consult with competent legal counsel of his or her own
choosing, carefully read the Agreement, and has been fully and fairly advised as
to its terms. The parties hereto agree that any rule of law or decision that
would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

12. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original for all purposes and all of which shall be deemed,
collectively, one agreement. The parties hereto, and their respective successors
and assigns, are hereby authorized to rely upon the signature of each person on
this Agreement, which are delivered by facsimile, electronic signature or
scanned electronic e-mail attachment, as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement with original ink
signatures of each such person. Signatures of the parties transmitted by
facsimile or scanned e-mail attachment shall be deemed to be their original
signatures for all purposes. This Agreement shall become effective when executed
and delivered by the parties hereto.

 

13. In case any one or more of the provision contained in this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and such invalid, illegal or unenforceable provision shall be
reformed and construed so that it will be valid, legal and enforceable to the
maximum extent permitted by law.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 



3

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Lock-Up/Leak-Out Agreement as of the day and year first above written.

 

“COMPANY”

 

EOS PETRO, INC.,

a Nevada corporation

 

 

By: /s/ Nikolas Konstant

 

Its: Chairman

 

 

 

“LOWCAL”

 

LOWCAL INDUSTRIES, LLC

a Wyoming limited liability company

 

 

By: /s/ Shlomo Lowy

 

Name: Kinderlach Ltd Co

Its: Managing Member

 



4

 

 

 

 



 

